ITEMID: 001-68098
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SIDJIMOV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1973 and lives in Pazardjik.
9. On 19 August 1993 he was arrested, charged with the rape of a minor and remanded in custody. Six other persons were also charged.
10. According to the indictment, the victim had been abducted by a Mr. A. and had been raped numerous times by several persons, some of whom had paid to Mr A. for having sex with the victim. Mr A. was charged with rape and acting as a procurer of prostitution. According to the applicant, all accused persons and the alleged victim are of Roma origin.
11. On unspecified dates an investigator interrogated the alleged victim and other accused persons and heard several experts.
12. In June 1994 the applicant and six other persons were indicted and the case listed for trial.
13. In September and October 1994 the trial court referred the case to the prosecutor in view of certain deficiencies in the investigation. On 17 February 1995 the applicant was released on bail.
14. In November 1995 the investigator concluded his work and submitted the file to the prosecutor.
15. In May 1996 the prosecutor ordered additional investigation. In June 1996 the investigator submitted the case to the prosecutor with the proposal that the applicant should be indicted.
16. In 1999 the applicant’s lawyer lodged requests with the prosecuting authorities complaining of the length of the criminal proceedings.
17. On 27 February 2001, noting that the case had remained dormant since June 1996, a prosecutor ordered the resumption of the proceedings and referred the case to an investigator.
18. On 4 April 2002 the investigator objected, stating that in view of the lapse of time, the ensuing evidentiary difficulties and the workload of the investigation service it was preferable to terminate the proceedings.
19. The prosecutor did not accept the investigator’s proposal and on 22 April 2002 ordered additional investigation.
20. It appears that as of November 2004 the proceedings were still pending.
21. In June 2003 an amendment to the Code of Criminal Procedure, the new Article 239a, introduced the possibility for an accused person to have his case examined by a trial court if the investigation has not been completed within the statutory time-limit (two years in investigations concerning serious crimes and one year in all other investigations).
22. By letter postmarked 17 December 2001 the applicant’s lawyer stated that his client had informed him that he did not intend to pursue the application since his relatives and the persons with whom he stood co-accused feared “an adverse reaction by the State” if he maintained his application.
23. After the Court’s admissibility decision the parties exchanged observations on the merits and on just satisfaction. The applicant’s lawyer submitted that the Court should continue the examination of the case which disclosed a flagrant denial of justice. The Government objected.
24. On 24 November 2004 the applicant submitted a written declaration stating that he did not claim monetary compensation from the State, but insisted that the criminal proceedings against him should be terminated, as he had already suffered a lot. He also stated that he left the issue of costs at the Court’s discretion.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
